Exceptions. 1st. That the referees were not duly summoned. 2d. That they were not sworn. 3d. That it does not apear that the magistrate had jurisdiction.
The record did not show the qualification of the referees; but, since the last continuance, the magistrate, at the request of the party, certified to the court under his hand and seal that the referees were sworn.
The Court said they could not notice this certificate: and, referring to the case of Ray, use of Moon, vs. Hall, 1 Harr. Rep.
106, reversed the judgment.
                                                     Judgment reversed.